DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 12/23/2021; and IDS filed 11/30/2021.
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the Figures and specification. The objections are withdrawn.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification and Figures; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are fully persuasive due to the amendments to the claims claiming the required specific structures and the specific functional limitations completed by the claimed structures. The rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record teaches pneumotachograph measurements with replaceable filters (see prior Office Actions), but the art of record does not reasonably teach, suggest, or make obvious the combined claimed structures  and functional limitations in at least two disc-shaped air-resistive elements removably-arranged within the tubular member configured to resist air-flow, each of said at least two disc-shaped air-resistive elements comprising a plurality of perforations configured to allow air-passage through the at least two disc-shaped air-resistive elements; and at least two ports extending radially outward through a wall of said tubular member, each of said at least two ports located within the tubular-member near the at least two disc-shaped air-resistive elements to permit determination of at least a pressure-difference there-between; an electronic control module comprising: a real time clock; memory; a counter; and a processor configured to: capture data with respect to each spirometry test undertaken by a user; determine a number of spirometry-tests conducted with respect to the at least two disc-shaped air-resistive elements based on a count of the number of spirometry test from the captured data; and provide a signal for directing replacement of the at least two disc-shaped air-resistive elements based on the occurrence of a pre-defined number of spirometer-tests; and a transmitter to transmit data processed by the processor to one or more remote- devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791